Citation Nr: 0210253	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  00-13 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently rated as 50 
percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel




INTRODUCTION

The veteran had active service from June 1969 to June 1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  While before the Board, additional 
development was undertaken, another psychiatric examination 
was obtained and the veteran's representative advanced 
argument based on this evidence.  The case is now ready for 
Board review.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by symptoms that exceed 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: severe prolonged 
frequent flashbacks, speech intermittently illogical, 
obscure, or irrelevant, demonstrated by an impaired ability 
to stay on target during examination; near-continuous panic 
or depression affecting the ability to function independently 
demonstrated by shakiness, nervousness and an inability to 
concentrate due to extreme anxiety; impaired impulse control 
(such as unprovoked irritability with periods of violence) 
demonstrated by an inability to work without fighting with 
customers; difficulty in adapting to stressful circumstances; 
inability to establish and maintain effective relationships 
demonstrated by his minimal social relationships.  

2. The symptoms from the veteran's PTSD exceed what is 
expected for a rating of 70 percent and it is reasonably 
probable that they more nearly approximate the criteria 
resulting in total occupational and social impairment.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, the 
symptoms from the veteran's PTSD meet the schedular criteria 
for a 100 percent evaluation.  38 U.S.C.A. § 1155, 5103A, 
5107(b) (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.126, 4.130 Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides, among other things, that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  See 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001); see also 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 
3.102, 3.159).  The Board finds that the duties and 
obligations under the VCAA have in fact been met with regard 
to the instant claim.  Specifically, the veteran was informed 
by the RO as to the requirements to substantiate his claim in 
the Statement of the Case issued in May 2000.  In addition, 
the veteran was afforded three examinations for evaluation .  

The Board received a report of VA psychiatric examination 
subsequent to the receipt of the case at the Board.  
Consistent with procedures set forth at 38 C.F.R. 
§ 20.903(b), the Board contacted the veteran and informed him 
that it was going to consider this evidence that was not 
considered by the RO.  See also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  No further assistance in this regard 
appears to be warranted, particularly in light of the 
disposition.  Consequently, the Board finds that development 
of this matter for a medical opinion is not necessary.  38 
U.S.C.A. § 5103A(d)(1)) (West 1991 & Supp. 2001).

II.  Increased Rating Claim

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2001).  Pertinent regulations provide that, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  Reasonable doubt will be resolved in favor of 
the veteran.  See 38 C.F.R. §§ 4.3, 4.7 (2001).  In cases 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

Under the General Rating Formula for Mental Disorders, total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name, will be rated 
as 100 percent disabling.  Occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships is to be rated as 70 percent disabling.  
Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships is to be evaluated as 50 percent disabling.  A 
30 percent evaluation is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

Service connection for PTSD was granted in an August 1994 
rating decision, with a 10 percent rating assigned effective 
from October 1993.  The veteran filed a claim in March 1999 
indicating his symptoms had worsened.  

During the course of this appeal, the veteran's rating for 
PTSD was increased to 50 percent.  Review of the medical 
evidence, with particular emphasis on the most recent, 
comprehensive VA examination report obtained by the Board, is 
persuasive that the veteran's psychiatric disorder results in 
total occupational and social impairment and a 100 percent 
rating is warranted.  

The veteran currently receives VA counseling for his PTSD on 
a regular basis.  He also takes medication to control his 
symptoms.  He has been afforded several psychiatric 
evaluations which are relevant to this claim.  In March 1999, 
the veteran was evaluated during a walk-in consultation.  It 
was noted that he had been in Vietnam during the war for a 
total of 13 months.  He reported that his flashbacks had 
recently become more frequent and severe.  He described 
problems with anger control, paranoia, hypervigilence, 
sleeplessness, and hearing voices.  His global assessment of 
functioning (GAF) score was assessed as 50, and he was 
referred to PTSD counseling and to a VA psychiatrist.  



In March 2000, the veteran was afforded an examination by a 
VA contracting psychiatrist to assess PTSD.  The examiner 
noted the veteran's Vietnam history and exposure to traumatic 
events.  The veteran demonstrated problems with certain 
concentration tasks.  His mood was down and his facial 
expressions were fixed.  He could not think abstractly.  He 
was considered incapable of maintaining interpersonal 
relationships.  He complained of poor impulse control and 
poor community involvement.  The initial diagnosis was PTSD, 
mild to moderate, GAF 60, highest in current year, 60.  It 
was noted that there was difficulty with employment and that 
he was having recurring panic attacks on the job.  One female 
friend was noted.  The veteran reported he supported himself 
by working as a cook but that this was difficult due to the 
increasing panic attacks.  

In January 2002, the veteran underwent another VA 
examination.  The veteran reported an increase in flashbacks.  
He reported that he had long flashback periods where he would 
drop to the ground and believe he was back in Vietnam.  These 
occurred a couple of times per week and could last several 
hours.  He also indicated that his intrusive thoughts were 
becoming worse.  He was repeatedly getting depressed and 
incapable of doing anything more frequently.  He slept very 
little.  He had to quit his work as a buffet cook because he 
could not help fighting with people.  He did some model train 
and plane building and attempted to sell these but sold very 
little.  He did not go out much but when he did he sat with 
his back to the wall with the door in sight.  He had one lady 
friend and a fellow Vietnam veteran friend.  He was married 
previously and he had children but his only contacts are the 
female friend and the other veteran.  He was taking a number 
of medications and going to treatment at VA.  The examiner 
observed the veteran was casually and appropriately dressed.  
He was fully oriented.  He demonstrated shakiness and 
nervousness of mood and affect.  He had trouble staying on 
target in conversation.  The veteran reported recent weight 
loss.  He described being depressed.  He demonstrated 
impaired abstract functioning and concentration consistent 
with high anxiety.  The diagnosis was PTSD, GAF 48. 

The Board is persuaded by the findings, complaints and GAF 
scores that the veteran's PTSD is severe, that it is more 
than 70 percent disabling and that it in fact most nearly 
approximates a 100 percent rating.  Specifically, the 
veteran's GAF scores have indicated severe disability.  In 
this regard, the GAF scores have ranged from 60 to 48.  As 
indicated in Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), 
the GAF is a scale reflecting the psychological, social and 
occupational functioning on a hypothetical continuum of 
mental health-illness and a 51-60 rating indicates moderate 
difficulty in social, occupational or school functioning.  
See also Cathell v. Brown, 8 Vet. App. 539 (1996); and 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), wherein the 
United States Court of Veterans Appeals (Court) stated that a 
"GAF of 50 is defined as ['][s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).[']"  The DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (Fourth Edition) describes a GAF score of 
51-60 to indicate moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  For example, 
few friends, and conflicts with co-workers.  See 38 C.F.R. § 
4.130.  

Under the Diagnostic Criteria from DSM-IV, a score of 48 
falls in the area where behavior is manifested by serious 
symptoms such as suicidal ideation, severe obsessional 
rituals or frequent shoplifting, or any serious impairment in 
social, occupational or school functioning, such as having no 
friends or being unable to keep a job.  See Quick Reference 
to the Diagnostic Criteria from DSM-IV at 46-47 (1996) 
(emphasis added).  

The Board finds that the veteran's level of functioning is 
consistent with his 48 GAF.  Although the veteran had a 
higher GAF score in March 1999 (50) and early 2000 (60), the 
findings during those evaluations are suggestive of severe 
problems and are not inconsistent with those found in the 
January 2002 VA examination showing a 48 GAF.  The Board 
finds the January 2002 VA examination report to be the most 
accurate and thorough description of the veteran's current 
disability picture.  This is because the report is replete 
with reference to the veteran's recent 


past psychiatric history, current daily activities, and 
concentration and reasoning problems as reflected by his 
inability to successfully interpret proverbs, etc.  The 
report relates these difficulties to a severe anxiety problem 
caused by the PTSD. 

The veteran's reported behavior, supported by medical 
records, provides evidence of significant signs and symptoms 
of PTSD causing more than occupational and social 
deficiencies in most areas and in fact approaching impairment 
as contemplated for a 100 percent schedular rating.  
Specifically, the references to unemployability and the 
inability to hold a current job due to mood, depression and 
anger management and fighting are evidence that he presents 
potential danger to himself and others.  His severe 
interpersonal problems, inability to get along with others, 
inability to concentrate due to anxiety symptoms, lack of 
sleep, and generalized nervousness result in decreased 
ability to perform even the most basic activities of daily 
functioning, such as relating to family, on a sustained 
basis.  The veteran's candid admission of his angry outbursts 
and flashbacks, together with the VA physician's opinion in 
January 2002, establish a reasonably long-term problem 
approaching grossly inappropriate behavior related to 
service-connected PTSD.  Certain of these manifestations have 
been demonstrated during his examinations and are consistent 
with his GAF score of 48, the findings on mental status 
examination and his description of his daily coping problems.  
The Board finds the evidence showing more than the 
requirements of the 70 percent criteria and in fact 
approximating total occupational and social impairment to be 
wholly persuasive.  

In conclusion, after a review of all the pertinent evidence 
of record, and applying 38 C.F.R. § 4.7, it is the Board's 
judgment that the veteran's PTSD warrants a 100 percent 
schedular evaluation under Diagnostic Code 9411.  Inasmuch as 
this decision results in an award of the maximum benefit 
available, consideration of the provisions providing for 
assignment of an extra-schedular evaluation is unnecessary.  
See 38 C.F.R. § 3.321(b)(1) (2001).


ORDER

Subject to the laws and regulations governing the award of 
monetary benefits, a 100 percent evaluation for PTSD is 
granted.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

